DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salzman (US 5,848,670).

Regarding claim 1, Salzman teaches a pin lifting device, 103, in particular pin lifter, which is designed for moving and positioning a substrate, 102, to be processed, in a process atmosphere area which can be provided by a vacuum process chamber, said pin lifting device comprising:
a coupling, 124 and 106, which is designed to receive a supporting pin, 108, configured to make contact with and to support the substrate, 
a drive unit, 114, which cooperates with the coupling and is designed such that the coupling is movable from a lowered normal position, in which the supporting pin in the loaded state is in a state that has substantially no effect with regard to the intended effect thereof, to 

a separating means for separating the process atmosphere area from an external atmosphere area, see column 1, lines 11+, wherein the drive unit is assigned at least partially to the external atmosphere area and the coupling is assigned in particular to the process atmosphere area, see figure 1 and column 1, lines 59+, wherein
the coupling has for receiving the supporting pin a linearly extending recess, 116, in particular a cylindrical recess, which defines a central receiving axis, see figures 1-3, said recess having
a recess width that is defined substantially orthogonally to the receiving axis, and
a clamping section which is delimited axially with respect to the receiving axis and which has a clamping element, wherein the clamping element, in an unloaded receiving state defines a clap,ing width that is smaller that the recess width, and the clamping width is variable as a function of a force acting radially on the clamping element, see figures 2 and 3, column 3, lines 39+. 

Regarding claim 11, Salzman teaches the clamping element is embodied as an elastically deformable O-ring, wherein a diameter of the material forming the O-ring, in cross-section through a plane that lies in the receiving axis, is larger than a radial depression width of the groove, see figures 2 and 3 and column 3, lines 39+.

Regarding claim 12, Salzman teaches the clamping element is designed as an elastomer arranged in the groove, PTFE, in particular as an elastomer vulcanized onto the groove, wherein a radial material thickness of the elastomer is larger than a radial depression width of the groove, see figures 2 and 3 and column 3, lines 89+.

Allowable Subject Matter
Claims 2-10 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 2-10 and 13-15, the prior art does not teach the clamping element as a spring as claimed in claims 2, 13, 14, or the elastic wall of claim 15.  As such, the features are deemed to be allowable.

Response to Arguments
Applicant's arguments filed 18 January 2022 have been fully considered but they are not persuasive. Applicant argues that the Salzman reference does not teach the coupling as claimed.  The examiner is interpreting the coupling of Salzman to the be combined unit of the plate and recess, 106 and 116, and the drive plate, 124, which work together as one unit for receiving the supporting pin such that the coupling is movable.  The applicant claims that the coupling of Salzman is completely different from that of the claimed reference.  Applicant claims that the coupling is movable with the drive unit from a lowered normal position to an extended supporting position, this is taught by Salzman.  
Applicant further argues that the Salzman reference does not teach that the recess nor O-ring is moveable by means of an actuator, so it does not teach that the recess and clamping element are part of the moveable coupling.  After an extensive review of the specification and figures, the examiner cannot determine where the claimed coupling part, 20, is moveable.  The figures and specification show a moveable pin in the axial direction, but do not show that the coupling member itself moves.  The specification state figure 3A shows the coupling in an unloaded state and figure 3B shows the coupling in .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938. The examiner can normally be reached M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



9 March 2022